Title: To George Washington from Adam Stephen, 19 May 1756
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] May 19th 1756.

I reced yours of the twelveth—I am sorry that I did not receive yours from Quantico dated March 25th untill my Boy Came Up—I would have turned the Table directly, to the great Confusion of a cringing Tatling Set, whom I cannot easily forgive. However I gave up nothing; I had my own guard, my Own report, I orderd Out all detachmt and gave them all their Instructions.
The Old Gentleman meddles with nothing; not even the Parole; desird that we Would look on him as a mere pasenger—a transient person willing to give advice if necessary.
I think you should be very Cautious in discharging the militia—Expence is not to be Considered at this juncture—It would have been a Saving to the Colony that an Equal number had been kept in pay Since Christmas last. What Assurance have you, that 2000 of the Enemy are not Settled at the great Crossing? Get proper intelligence before you dismiss any. Consider if any thing happened to Scare off two or three thousand more inhabitants, would not your Country justly upbraid you for dismissing the men Sent out for a Barrier? Youll easily pardon me this freedom, when I assure you that it proceeds from the regard I have for your interest, without any arrogance, or inclination to direct. I should be extreamly glad to see you here, with a sufficient number of men to bring intelligence from Gists plantation—you could then judge better what was to be done.
If the Malitia cannot be orderd out that far—you will find Volunteers enough for that purpose.

This juncture may afford hopes to some gentlemen that do not well deserve—if things are not taken notice of in a proper manner, Expectations will never be answerd. At meeting, I shall represent Several things to you, in the most disinterested manner, and you can do as you think proper; and after doing So, I shall have discharged my Duty.
There are signs of more Indians come down—I am with Respect, Sir, your most obt huble Sert

Adam Stephen

